FEDERAL INSURANCE COMPANY Endorsement No.: 10 Bond Number: NAME OF ASSURED: ALTMFX TRUST DELETE AN ENDORSEMENT It is agreed that this Bond is amended by deleting Endorsement Number(s) 9 in its entirety. This Endorsement applies to loss discovered after 12:01 a.m. on January 9, 2015. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: February 11, 2015 B-2 Bond Form 17-02-5647 (Ed. 11-03) FEDERAL INSURANCE COMPANY Endorsement No.: 11 Bond Number: NAME OF ASSURED: ALTMFX TRUST NAME OF ASSURED ENDORSEMENT It is agreed that the NAME OF ASSURED in the DECLARATIONS is amended to read as follows: ALTMFX Trust Castlerigg Equity Event and Arbitrage Fund NP Strategic Municipal Fund This Endorsement applies to loss discovered after 12:01 a.m. on January 9, 2015. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: February 11, 2015 ICAP Bond Form 17-02-0949 (Rev. 1-97) Page 1
